Citation Nr: 1241880	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1968 to September 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing at the RO before a member or members of the Board in July 2010, but withdrew this request in August 2011.  

FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service. 

2.  Hearing loss did not manifest in service or within one year of service separation.

3.  Bilateral hearing loss and tinnitus were not continuous since service separation.

4.  The Veteran's bilateral hearing loss is not related to service.

5.  The Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a July 2009 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2009 VCAA notice letter included provisions for disability ratings and for the effective date of the claim.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, private treatment records, a VA examination, and the Veteran's statements.  

The Veteran was afforded a VA examination to address the claim for service connection for bilateral hearing loss in August 2009.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2009 VA audiological examination obtained is adequate and included all indicated tests and studies.  While findings from audiometric testing were not reported by the VA examiner due to inconsistencies in the testing process, including during repeat testing, the Board finds that the VA examiner gave adequate reasons and bases for the inability to report the audiometric data.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination.)  Further, the VA examiner rendered a nexus opinion with regard to the presence of any diagnosed hearing loss and tinnitus shown in the record.  The Board finds that the opinion provided is adequate as it was predicated on a review of the claims file to include relevant findings from service treatment records and post-service audiometric data, considered the Veteran's lay statements with regard to the history of noise exposure in service, and the VA examiner provided and adequate rational for the opinion rendered.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of residuals of an eye injury has been met.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that bilateral hearing loss or tinnitus are related to service or to in-service noise exposure.  

The Veteran contends that he was exposed to noises from self-propelled Howitzers and artillery noise in service and contends that his current bilateral hearing loss due and tinnitus are due to such noise exposure.  The Veteran is competent to describe noise exposure in service.  The Veteran's DD Form 214 shows that he served in basic field artillery, and that he had active service in the Republic of Vietnam from June 1970 to June 1971.  It is not clear from the Veteran's DD 214 whether he was involved in combat.  The Board finds, nonetheless, that the Veteran's statements with regard to his in-service noise exposure are credible as they are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) and (b) (West 2002) and 38 C.F.R. § 3.304(d).  Additionally, the Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with the Veteran's duty MOS have a high probability of exposure to hazardous noise.  Based on this evidence, the Board finds that the Veteran was exposed to acoustic trauma in service.  The Board finds, however, that bilateral hearing loss was not manifest in service or within one year of service separation, nor does weight of the evidence establish that current hearing loss or tinnitus is etiologically related to in-service noise exposure.  

Service treatment records contain no specific complaints or diagnoses relating to hearing loss.  On the authorized enlistment audiological evaluation in November 1968, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
15

On the authorized enlistment audiological evaluation in September 1971, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NR
10
LEFT
10
10
10
NR
10

While the Veteran's representative contends, in a September 2011 Informal Hearing Presentation, that the Veteran had a decline in hearing acuity during service, a review of service audiograms shows that the Veteran did not have demonstrated hearing loss in service; instead, service audiograms show that the Veteran's hearing was normal.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss).  

January 2006, February 2008, and October 2009 private graphical audiograms are associated with the record.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  The Board finds that the graphical representations are clear in this case.  

On the January 2006 private audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
NR
50
LEFT
15
15
25
NR 
40

On the February 2008 private audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
40
55
LEFT
10
15
30
30 
45

January 2006 and February 2008 private audiological evaluations were completed in conjunction with private treatment evaluations.  The Veteran noted bilateral tinnitus which was intermittent at the time of his initial February 2005 patient evaluation and was stated to have a history of head trauma from a motor vehicle accident which occurred 10 years prior.  The Veteran was diagnosed with sensorineural hearing loss and tinnitus. 

The Board finds, based on January 2006 and February 2008  private audiological evaluations, that the Veteran has currently diagnosed tinnitus and a current hearing loss disability for VA purposes consistent with 38 C.F.R. § 3.385.

An August 2009 VA examiner reviewed the claims file and accurately noted that the Veteran's hearing was normal on both enlistment and separation examinations.  The examiner also noted pertinent findings from private treatment records and audiograms.  The Veteran reported that he noticed bilateral hearing loss and constant ringing in the ears since Vietnam.  The Veteran's history of artillery noise exposure in Vietnam was also noted.  The reliability of audiological tests was stated by the examiner to be poor.  The VA examiner stated that despite repeated instruction and retesting, puretone averages were not in agreement with speech reception thresholds.  She reasoned that the Veteran's final speech reception thresholds were in the normal hearing range, while puretone averages were in the moderate hearing range.  The examiner stated that results did not appear to be consistent with demonstrated communication ability.  Puretone thresholds were also stated to be significantly worse than on a private audiological evaluation completed in February 2008.  For these reasons, the VA examiner did not report the testing results.  The VA examiner ultimately opined that the Veteran's hearing loss and tinnitus were not related to his military noise exposure.  The VA examiner reasoned that that the Veteran's hearing was normal at separation, so any hearing loss would be of a post service occurrence.  She further opined that since there was no evidence of high frequency hearing loss at separation, tinnitus was also less likely due to military noise exposure.  

The Veteran also obtained a private hearing evaluation from the First Coast Hearing Clinic, dated in October 2009.  The Veteran reported a history that was positive for progressive hearing loss and tinnitus thought to be due to noise exposure in service.  The Veteran was noted to have exposure to artillery noise and Howitzers in service.  The Veteran reported that he worked in a quiet office environment and denied significant noise exposure in civilian life.  

On the private audiological evaluation in October 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
NR
75
LEFT
35
45
60
NR
70

The private audiologist opined that it was more likely than not that the Veteran's hearing loss and tinnitus were a result of exposure to hazardous noise without the benefit of hearing protection while in the U.S. Army in the absence of any other significant otologic history.  

The Board finds that the Veteran did not have chronic symptoms related to hearing loss or tinnitus in service, or continuous symptoms since service.  The Veteran has reported that he had the onset of tinnitus after an in-service head injury, and he reported that he was evaluated for hearing loss and tinnitus while at the Fitzsimmons Army Hospital.  The Veteran also reported having hearing loss and tinnitus since service.  The Veteran is competent to report his treatment and observable symptomatology; however, the Board finds that the Veteran's statements are not credible.  Additionally, the Board finds that the Veteran has not been credible in reporting the onset, nature, or duration of his hearing loss and tinnitus. 

While the Veteran reported that he noticed tinnitus after an in-service head-injury, for which he was treated, service treatment records do not reflect any treatment for a head injury.  Instead, a private treatment report dated in February 2005 for an initial evaluation for dizziness, which also noted the presence of tinnitus and hearing loss, shows that the Veteran had a history of head trauma from a post-service motor vehicle accident which occurred in 1995. 

While the Veteran reported that he was evaluated for hearing loss and tinnitus while he was hospitalized at the Fitzsimmons Army Hospital, treatment reports from the Fitzsimmons Army Hospital, which are associated with service treatment records, show that the Veteran was treated for renal problems and psychiatric problems at Fitzsimmons from June 1971 to September 1971 with no mention of problems with hearing loss or tinnitus.  Additionally, a September 1971 report of medical history, associated with the Veteran's separation examination, which was completed just after the Veteran's hospitalization at Fitzsimmons, shows that he denied having any problems with hearing loss.  The Board finds it unlikely that the Veteran was deny having any problems with hearing loss in September 1971, had he reported such problems previously during his period of hospitalization as he contends in his lay statements.  The Board finds that the inconsistencies between the Veteran's current statements made for compensation purposes reports with lay statements made contemporaneous to his treatment and evaluations in service weigh against the Veteran's credibility.  

While the Veteran reported during his VA examination, that he had constant bilateral ringing in his ears since Vietnam, a February 2005 private treatment report shows that tinnitus was intermittent in nature and not constant.  The earliest evidence of hearing loss or tinnitus record was in 2005, 34 years after the Veteran's separation from service.  While the Veteran described hearing problems and problems with tinnitus in service; no such problems were noted in his service treatment records, or for 34 years after his separation from service.  Significantly, the Veteran did not seek any treatment for hearing problems or tinnitus from the date of his separation from service until 2005.  In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of continuity of symptomatology in the record from 1971 to 2005, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for 34 years is one factor, along with other evidence discussed above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the Veteran has not provided credible lay evidence in this case and the Board finds that the weight of the evidence demonstrates that the Veteran did not have hearing loss or tinnitus in service or shortly after his separation from service.

Additionally, while the Veteran denied post-service exposure to hazardous noise, he also reported that he worked as a quality control manager in the concrete industry for 35 years after service.  Given the Veteran's demonstrated lack of credibility in statements made in conjunction with his claim, the Board finds that it is unclear whether the Veteran had any post-service noise exposure in his career in the concrete industry.  

There are conflicting medical opinions of record with regard to whether currently diagnosed bilateral hearing loss and tinnitus are etiologically related to service.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  While the Board has accorded some probative weight to the October 2009 private audiological evaluation and opinion, the Board finds that the August 2009 VA opinion ultimately provides the most probative evidence of record in this case.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  

The Board finds that the Veteran's lay statements were considered, generally, by the August 2009 VA examiner, and she rendered an adequate opinion based on the assumption that the Veteran had in-service artillery noise exposure; however, she found, based on findings from the separation examination audiological evaluation, that hearing loss and tinnitus were not related to in-service noise exposure.  As the Board has already discussed above, the Veteran has not provided credible lay evidence of in-service hearing problems or tinnitus, and the Board finds that, other than his statements with regard to noise exposure in service, the Veteran has not provided credible lay evidence, generally, with respect to his claim.  The Veteran is not credible in reporting chronic symptoms of hearing loss or tinnitus in service or treatment for such, he is not credible in reporting continuous symptoms since service, nor is he even credible in his current clinical presentation during audiological testing.  Therefore, the Board finds that the August 2009 VA examiner's opinion was based on the correct facts as they are shown by the record.  

The VA examiner also had the opportunity to review private audiological evaluations and adequately considered the inconsistencies in the Veteran's audiological evaluation that day with prior testing results and speech recognition testing in evaluating the Veteran.  While the results of January 2006 and February 2008 private audiological evaluations, which were obtained for treatment purposes prior to the initiation of the Veteran's claim, were consistent; findings from an October 2009 private audiological evaluation obtained for compensation purposes were highly inconsistent with the prior audiograms.  Puretone thresholds recorded in October 2009 ranged from 35 to 75 Hertz as compared to testing results which reflect puretone thresholds ranging from 10 to 55 just one year prior.  The inconsistencies in the hearing thresholds reported in the October 2009 private audiological evaluation, compared to hearing thresholds reported in contemporaneous private audiological evaluations obtained for treatment purposes, when considered along with the VA examiner's report of poor reliability on audiological testing in August 2009 despite repeated instruction and repeat testing shows that the Veteran is not credible in describing his current disability for evaluation purposes.  For these reasons, the Board has accorded less probative weight to findings from the October 2009 private audiological evaluation. 

Given that the August 2009 VA examiner had an opportunity to review the complete claims file, to include service treatment records and post-service treatment records as well as the Veteran's lay reports of in-service noise exposure, and that she provided an opinion based on an accurate review of the history as presented by the record, consistent with the Board's own findings, the Board finds that the August 2009 VA examiner's opinion is more probative than the October 2009 private opinion which was based entirely on a history as reported by the Veteran.  Because the Veteran has not been credible in reporting the nature of his in-service injury, the onset of symptoms in service, having continuous symptoms subsequent to separation from service, or even the current nature and severity of his hearing loss and tinnitus, the Board finds in this case, that an opinion which is based on the Veteran's reported history, even if it did correctly consider the history of in-service noise exposure, is less probative than the VA medical opinion which included a review and discussion of all of the relevant evidence of record.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   For these reasons, the Board finds the VA examiner's opinion as to service connection more probative than that of October 2009 private audiologist.  

Accordingly, the Board finds that competent, credible, and probative evidence of record shows that the Veteran's current bilateral hearing loss and tinnitus are not etiologically related to service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


